IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                                                  Fifth Circuit
                                                                                F I L E D
                                     No. 06-10588                             September 17, 2007
                                   Summary Calendar
                                                                            Charles R. Fulbruge III
                                                                                    Clerk



UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

v.

RAYMOND CHARLES COX,

                                                  Defendant-Appellant.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                               No. 5:05-CR-81-ALL




Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.

PER CURIAM:*
       The Assistant Federal Public Defender appointed to represent Raymond
Cox has moved for leave to withdraw and has filed a brief in accordance with



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 06-10588

Anders v. California, 386 U.S. 738 (1967). Cox has filed a response and a re-
quest for appointment of counsel. Cox’s request for appointment of counsel is
DENIED. Our independent review of the record, counsel’s brief, and Cox’s re-
sponse discloses no nonfrivolous issue for appeal. Accordingly, counsel’s motion
for leave to withdraw is GRANTED, counsel is excused from further responsi-
bilities herein, and the appeal is DISMISSED. See 5TH CIR. R. 42.2.




                                       2